Citation Nr: 0431313	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the severance of the award of service connection 
for hepatitis C was proper. 

2.  Entitlement to a compensable evaluation for hepatitis C.

3.  Entitlement to an earlier effective date for the grant of 
service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty February 1977 to February 
1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in April 2001 and 
September 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

The veteran testified from Jackson, Mississippi by video 
teleconference in August 2004 before the undersigned Veterans 
Law, who was designated by the Chairman to conduct the 
hearings pursuant to 38 U.S.C.A. § 7102(b) (West 2002) and 
who will participate in this decision.  A copy of the hearing 
transcript issued following the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the veteran submitted additional medical evidence both at his 
hearing in August 2004 before the undersigned Veterans Law 
Judge and directly to the Board subsequent to the hearing in 
October 2004.  A waiver of review of the evidence by the 
agency of original jurisdiction was discussed during the 
hearing, and the veteran's representative indicated it was 
the veteran's intention to submit one.  However, no waiver is 
of record as having been filed with the evidence received at 
the time of the hearing, and no waiver was sent with the 
evidence received in October 2004 at the Board subsequent to 
the August 2004 hearing.

The evidence received during the August 2004 hearing consists 
of copies of letters from the U.S. Postal Service (USPS), 
dated in February 2004, and by the Office of Personnel 
Management (OPM), dated in April 2004, notifying the veteran 
that he was found unemployable due to a medical or physical 
condition.  These letters are copies of documents previously 
received, but not considered in the most recent, April 2004, 
supplemental statement of the case.  The evidence received 
subsequently, in October 2004, at the Board, consists of a 
medical opinion proffered by Craig N. Bash, M.D., dated in 
September 2004, and addresses the specific issue of whether 
or not the veteran's claimed hepatitis C is the result of or 
had its onset during the veteran's active service-which is 
pertinent to the issue of the propriety of severance of the 
award of service connection for this disability.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant. 38 C.F.R. §§ 
19.37, 20.1304(c) (2004); Disabled Veterans of America v. 
Secretary of Veterans Affairs (DAV v. Sec'y of VA), 327 F.3d 
1339 (Fed. Cir. 2003). As explained above, review of the 
claims folder does not indicate that any such waiver-while 
discussed-has been received.  Therefore, remand is required 
for the RO to initially consider this new evidence and, if 
the claim remains denied, issue a supplemental statement of 
the case.

Finally, the Board notes that the issue of entitlement to a 
compensable evaluation for hepatitis C, and entitlement to an 
earlier effective date for the grant of service connection 
for hepatitis C must await the outcome of the issue of 
whether severance for the grant of service connection for 
hepatitis is proper  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

The RO should readjudicate the veteran's 
claim for restoration of the award of 
service connection for hepatitis C.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the new evidence and an explanation as 
to why this evidence does not permit 
allowance of the claim.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




